DETAILED ACTION
The instant action is in response to application 16 April 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title should more clearly describe the claimed invention.  Examiner suggests PFC Boost Converter with On-time Responsive to Negative Current.
The specification is objected to for the following informalities:
The abstract is presently 152 words.  Please ensure the abstract does not exceed 150 words in order to comply with MPEP 608.01(b).
In ¶1, application 16221419 is presently allowed, and should refer to the patent number as well (US 11011975).
The third sentence in ¶3 is a run-on sentence and not proper grammar.  Applicant is cordially reminded that they are only limited to one period in the claims.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 10, applicant is claiming increased duty cycle but reduced on time in claim 1.  It is unclear what exactly applicant is trying to achieve, and how this claim interacts with and limits claim 1.  Since the portion of the specification seeking protection is unclear, a 112 has been issued.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 20140043005).
As to claim 1,  Ide discloses A process of operating a circuit having a node coupled to an inductor (L1) and a transistor (MN1), the transistor having a drain coupled to the node and having a gate, the process comprising: comparing a drain voltage to a threshold voltage (GND) by: setting a comparator output at a first level (high) if the drain voltage is greater than the threshold voltage; and setting the comparator output at a second level (low) if the drain voltage is less than the threshold voltage; starting a timer (13) for a timer period (Fig. 3-5, time x-y) when the second level changes to the first level; sensing a current at the drain (abstract “backwards current detection timing); setting an overvoltage signal (Mask m2) upon sensing a zero current (mask m2 prevents the low side transistor from conducting, which does reduce the on-time) at the drain during the timer period.
Though he explicitly teaches starting a timer (13) for a timer period (Fig. 4, 1 cycle) when the second level changes to the first level, he makes obvious starting a timer for a timer period when the first level changes to the second level.  This is design preference, and would be achieved merely by reversing the inputs to the comparator.  The advantages of each are well known, having the reference at the positive terminal would   Having the comparator go active low would reduce noise, but active high logic can usually be smaller.  
As to claim 2, Ide teaches upon the drain voltage going greater than the threshold voltage, blanking an output of the comparator going from the second level to the first level (the mask signal M2 reads on this limitation).
As to claim 3, Ide teaches in which the setting an overvoltage signal includes turning off the transistor (masking signal M2, Fig. 4).
As to claim 5, Ide teaches including operating a power converter.
As to claim 7, Ide does not explicitly teach starting a timer for a timer period of 600 nanoseconds.  However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
As to claim 8, Ide does not explicitly teach which sensing a zero current includes sensing a current between +5 milliamps and -5 milliamps.  However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
As to claim 9, Ide does not explicitly teach which sensing a zero current includes sensing a current between +1 milliamps and -1 milliamps.  However it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
As to claim 10, Ide teaches increasing a duty cycle of the circuit upon the drain voltage remaining less than the threshold voltage (this happens when the system goes from a light to heavy load)
As to claim 11, Ide teaches increasing the drain voltage by turning off the transistor (when the HS switch conducts, this reads on the claim because it increases the phase node voltage).
As to claim 12, Ide teaches applying voltage to and removing voltage from the gate of the transistor to turn the transistor on an off (See Figs. 3-5).
As to claim 13, Ide teaches including applying voltage to and removing voltage from the gate of the transistor to turn the transistor on an off to cause a duty cycle of the circuit (the transistor is turning on and off, due to the PWM signal, see Figs. 3-5).
As to claim 14, Ide teaches applying a reset signal to the circuit to reset the overvoltage signal (this occurs when the mask goes high, sown in Figs. 2-3).
Claims 4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 20140043005) in view of Bucher (US 4683529).
As to claim 4, Ide does not explicitly teach in which the setting a reduced on time of the transistor includes reducing a duty cycle of the circuit.  He does this for the LS transistor, but not the entire circuit.
Buches teaches in which the setting a reduced on time of the transistor includes reducing a duty cycle of the circuit (Fig. 8/9, where the reduced on time is most clearly shown in the no load condition).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use modify the main transistor duty as disclosed in Bucher to prevent undervoltage damage (Col. 2, lines 45-50).  
	As to claim 6, Ide does not disclose operating a boost power factor correction circuit.
	Bucher teaches operating a boost power factor correction circuit (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use modify the main transistor duty as disclosed in Bucher to prevent undervoltage damage (Col. 2, lines 45-50).  
	As to claim 15, Ide does not explicitly teach applying a reset signal to the circuit to reset the reduced on time of the transistor signal.
	Bucher teaches applying a reset signal to the circuit to reset the reduced on time of the transistor signal (Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use modify the main transistor duty as disclosed in Bucher to prevent undervoltage damage (Col. 2, lines 45-50). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11011975. Although the claims at issue are not identical, they are not patentably distinct from each other because the previously patented document has more details.
 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839